Per Curiam.

This proceeding was brought pursuant to article 78 of the Civil Practice Act to review refusal by the town board of the Town of Hempstead to consent, pursuant to section 348 of the Village Law, to a petition for annexation of territory to the village of Island Park. We find in the record herein substantial evidence upon which the town board could find, as it did, that the petition lacked signatures of a majority of the persons residing within the territory proposed to be annexed to the village, who were qualified to vote for town officers when the petition was filed with the town clerk and acted upon by the town board. Accordingly, the order dismissing the petition should be affirmed.
We note, however, that it is no longer necessary that a petition for annexation of a territory contain signatures both of owners of a majority in value of the assessed property therein, and of *686a majority of the persons residing therein qualified to vote for town officers (L. 1927, ch. 650, § 44). We pass on no other question.
The order should be affirmed, with costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ., concur.
Order affirmed.